[Published April 15, 2010 in Investor’s Business Daily] This announcement is neither an offer to buy nor a solicitation of an offer to sell Shares.The Offer is being made solely by the formal Offer to Purchase forwarded to Shareholders of record and is not being made to, and tenders will not be accepted from or on behalf of, Shareholders residing in any state in which making or accepting the Offer would violate that state’s laws.In those jurisdictions where the securities, Blue Sky, or other laws require the Offer to be made by a licensed broker or dealer, the Offer shall be deemed to be made on behalf of Purchasers only by one or more registered dealers licensed under the laws of such jurisdiction. NOTICE OF OFFER TO PURCHASE FOR CASH: Up to 200,000 Shares of each Class A, B-1, B-2, and B-3 common stock of Piedmont Office Realty Trust, Inc. (the “Company”) at a price of$17, $14, $13, and $12 per Share, respectively by: MPF REIT Fund 1, LLC; MPF DeWaay Premier Fund 4, LLC; MPF Flagship Fund 12, LLC; MPF DeWaay Fund 5, LLC; MPF DeWaay Fund 7, LLC; MP Value Fund 7, LLC; MPF Badger Acquisition Co., LLC; MPF Blue Ridge 1, LLC; MPF DeWaay Fund 8, LLC; MPF DeWaay Premier Fund 2, LLC; MPF ePlanning Opportunity Fund, LP; MPF Senior Note Program II, LP; Moraga Gold, LLC; Steven Gold; Lapis Opportunities Funds I and II, LP; SCM Special Fund 2, LP; and MacKenzie Patterson Fuller, LP (collectively the “Purchasers”) The Purchasers are offering to purchase for cash up to 200,000 shares each of Class
